Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Maulin Patel on 06/01/2021.

The application has been amended as follows: 

Amendment to Claims:

1.	(Currently Amended) A reception apparatus in a wireless communication system, the reception apparatus comprising:
a transceiver; and 
at least one processor configured to: 
select a first detection time interval and a second detection time interval for receiving a random access channel (RACH) signal including a RACH preamble sequence,
determine whether the RACH preamble sequence is detected in the first detection time interval or the RACH preamble sequence is detected in the second detection time interval,
when the RACH preamble sequence is detected in the second detection time interval, identify a second time offset based on a time point at which the RACH preamble sequence is received in the second detection time interval, 
determine a correction time value for correcting a time point at which a transmission apparatus of the wireless communication system transmits data, based on the second time offset, 
identify that the correction time value is greater than a predetermined value, and 
determine a time advance (TA) value as the correction time value minus the predetermined value, 
when the RACH preamble sequence is detected in the first detection time interval, identify a first time offset based on a time point at which the RACH preamble sequence is received in the first detection time interval, determine the correction time value for correcting the time point at which the transmission apparatus transmits data based on the first time offset, and determine the TA value as the correction time value, and 
transmit, to the transmission apparatus via the transceiver, a single random access response (RAR) message including the determined TA value as a response to the RACH signal.

2.	(Previously Presented) The reception apparatus of claim 1, wherein the at least one processor is further configured to: 
detect a first signal intensity and a second signal intensity in the first detection time interval and the second detection time interval, respectively, and
determine whether the RACH preamble sequence is detected in the first detection time interval or the RACH preamble sequence is detected in the second detection time interval, based on the first signal intensity and second signal intensity.

3.	(Original) The reception apparatus of claim 1, 
wherein a start point of the first detection time interval is delayed by a predetermined time from a start point of a subframe in consideration of a round trip delay (RTD) time between the reception apparatus and the transmission apparatus, and 


4.	(Cancelled) 

5.	(Currently Amended) The reception apparatus of claim 1, wherein, the correction time value is a value determined to transmit data with a delay of a time from an uplink synchronization location with the transmission apparatus in consideration of a round trip delay (RTD) time value, when the transmission apparatus is located outside a predetermined radius from the reception apparatus.

6.	(Previously Presented) The reception apparatus of claim 5, wherein the predetermined radius is a radius of 100 km from the reception apparatus, and the time from the uplink synchronization location is a value of 1282TA.

7.	(Cancelled) 

8.	(Previously Presented) The reception apparatus of claim 1, wherein the RACH signal includes a cyclic prefix (CP) interval which is a protection interval, an RACH preamble sequence interval, and a guard time (GT) interval which is an interference prevention interval with a next subframe.

9.	(Currently Amended) A method performed by a reception apparatus of a wireless communication system, the method comprising:
selecting a first detection time interval and a second detection time interval for receiving a random access channel (RACH) signal including a RACH preamble sequence;
determining whether the RACH preamble sequence is detected in the first detection time interval or the RACH preamble sequence is detected in the second detection time interval; 
when the RACH preamble sequence is detected in the second detection time interval, identifying a second time offset based on a time point at which the RACH preamble sequence is received in the second detection time interval, 
determining a correction time value for correcting a time point at which a transmission apparatus of the wireless communication system transmits data, based on the second time offset, 
identifying that the correction time value is greater than a predetermined value, and 
determining a time advance (TA) value as the correction time value minus a predetermined value;
when the RACH preamble sequence is detected in the first detection time interval, identifying a first time offset based on a time point at which the RACH preamble sequence is received in the first detection time interval, determining the correction time value for correcting the time point at which the transmission apparatus transmits data, based on the first time offset, and determining the TA value as the correction time value; and 
transmitting, to the transmission apparatus, a single random access response (RAR) message including the determined TA value as a response to the RACH signal.

10.	(Previously Presented) The method of claim 9, wherein the determining of whether the RACH preamble sequence is detected in the first detection time interval or the RACH preamble sequence is detected in the second detection time interval comprises: 
detecting a first signal intensity and a second signal intensity in the first detection time interval and the second detection time interval, respectively, and 
determining whether the RACH preamble sequence is detected in the first detection time interval or the RACH preamble sequence is detected in the second detection time interval, based on the first signal intensity and second signal intensity.

11.	(Original) The method of claim 9, 
wherein a start point of the first detection time interval is delayed by a predetermined time from a start point of a subframe in consideration of a round trip delay (RTD) time between the reception apparatus and the transmission apparatus, and 


12.	(Cancelled) 

13.	(Currently Amended) The method of claim 9, 
wherein the correction time value is a value determined to transmit data with a delay of a time from an uplink synchronization location with the transmission apparatus in consideration of a round trip delay (RTD) time value, when the transmission apparatus is located outside a predetermined radius from the reception apparatus, and 
wherein the predetermined radius is a radius of 100 km from the reception apparatus, and the time from the uplink synchronization location is a value of 1282TA.

14.	(Cancelled) 

15.	(Previously Presented) The method of claim 9, wherein the RACH signal includes a cyclic prefix (CP) interval which is a protection interval, an RACH preamble sequence interval, and a guard time (GT) interval which is an interference prevention interval with a next subframe.

16-17.	(Cancelled) 

Allowable Subject Matter
Claims 1-3, 5-6, 8-11, 13 and 15, respectively renumbered as 1-11 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125.  The examiner can normally be reached on 9:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nishant Divecha/Primary Examiner, Art Unit 2466